Name: Council Regulation (EEC) No 3280/92 of 9 November 1992 amending Regulation (EEC) No 1576/89 laying down general rules on the definition, description and presentation of spirit drinks
 Type: Regulation
 Subject Matter: marketing;  iron, steel and other metal industries;  beverages and sugar
 Date Published: nan

 Avis juridique important|31992R3280Council Regulation (EEC) No 3280/92 of 9 November 1992 amending Regulation (EEC) No 1576/89 laying down general rules on the definition, description and presentation of spirit drinks Official Journal L 327 , 13/11/1992 P. 0003 - 0003 Finnish special edition: Chapter 3 Volume 45 P. 0179 Swedish special edition: Chapter 3 Volume 45 P. 0179 COUNCIL REGULATION (EEC) No 3280/92 of 9 November 1992 amending Regulation (EEC) No 1576/89 laying down general rules on the definition, description and presentation of spirit drinksTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the use of lead-based capsules or foil as coverings for closing devices on containers in which spirit drinks are placed on the market should be banned in order to prevent the risk of contamination, in particular by accidental contact with those products, and the risk of environmental pollution by waste comprising lead contained in such capsules or foil; whereas, however, the manufacturers and users of such capsules and foil should be given time to adjust by applying the ban in question from 1 January 1993 only; whereas it is also necessary to allow spirit drinks in bottles fitted before the abovementioned date with lead-based capsules or foil to be disposed of until stocks are used up; Whereas Regulation (EEC) No 1576/89 (4) should be amended as a result, HAS ADOPTED THIS REGULATION: Article 1 The following point is hereby added to Article 7 (2) of Regulation (EEC) No 1576/89: '(e) As from 1 January 1993, spirit drinks covered by this Regulation may not be held with a view to sale or placed on the market in containers fitted with closing devices covered by lead-based capsules or foil. However, the disposal of spirit drinks in bottles fitted before that date with such capsules or foil shall be authorized until stocks are used up.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1992. For the Council The President D. HURD (1) OJ No C 69, 18. 3. 1992, p. 12. (2) OF No C 241, 21. 9. 1992, p. 98 and Decision of 28 October 1992 (not yet published in the Official Journal). (3) OJ No C 169, 6. 7. 1992, p. 1. (4) OJ No L 160, 12. 6. 1989, p. 1.